NUMBER 13-19-00455-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RICHARD JIMENEZ,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.



               ORDER TO PROVIDE ACCESS TO RECORD
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

      Currently before the Court is appellant's request to review the record in the

above-referenced cause. Appellant's counsel has filed an Anders brief herein and

appellant has been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant has
the opportunity to fully examine the appellate record on or before February 24, 2020, and

it is FURTHER ORDERED the trial court notify this Court as to the date upon which the

appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                                     PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of February, 2020.




                                                2